 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     JONATHAN E. PARKS,                                CASE NO. C17-5884 BHS
 8
                             Plaintiff,                ORDER ADOPTING REPORT
 9          v.                                         AND RECOMMENDATION

10   RON HAYNES, et al.,

11                           Defendant.

12

13          This matter comes before the Court on the Report and Recommendation (“R&R”)

14   of the Honorable David W. Christel, United States Magistrate Judge. Dkt. 39. The Court

15   having considered the R&R and the remaining record, and no objections having been

16   filed, does hereby find and order as follows:

17          (1)    The R&R is ADOPTED; and

18          (2)    Plaintiff’s claims are DISMISSED with prejudice.

19          (3)    The Clerk is directed to send copies of this Order to Plaintiff, counsel for
                   Defendants, and to the Hon. David W. Christel.
20

21

22


     ORDER - 1
 1         Dated this 5th day of November, 2018.

 2

 3

 4
                                           ABENJAMIN H. SETTLE
                                            United States District Judge

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
